Citation Nr: 0629999	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-28 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's father, mother, and wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active peacetime service in the Marine Corp 
from July 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for mental problems. 

A hearing was held at the RO in St. Petersburg, Florida, 
before the undersigned Veterans Law Judge (VLJ) of the Board. 
A transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's service personnel and service medical records 
(SMRs) are contained on microfiche but the Board has taken 
the liberty of putting this into a printed format.  
Unfortunately, not all of these copies are legible.  So, the 
RO should take the appropriate steps to obtain the veteran's 
original service personnel and SMRs and associate them with 
the claim file.  

In April 1992 Dr. Coss stated that the veteran had a history 
of intermittent depression for 10 to 12 years and that it was 
apparently first diagnosed during military service.  This is 
not confirmed by the SMRs.  During the veteran's VA 
hospitalization in April and May 1985 a psychological 
evaluation in May 1985 indicated that the veteran's use of 
alcohol and drugs increased during military service.  As to 
this, a July 1978 service clinical notation indicates that he 
lacerated his right forearm when, while intoxicated, he put 
it through a window.  The SMRs are otherwise negative for 
psychiatric disability.  

During the veteran's April and May 1985 VA hospitalization it 
was reported that he had used many different drugs since the 
age of 16.  The discharge diagnoses included drug and alcohol 
dependence.  During his VA hospitalization from July to 
November 1985 it was noted that he had a long history of 
abuse of and dependence on alcohol and many different drugs, 
in fact just about any drug he could get his hands on.  
During his May 1989 VA hospitalization his preservice history 
of maladjustment was described, including several preservice 
suicide attempts.  

Postservice private and VA clinical records note treatment 
for a major depressive disorder, obsessive-compulsive 
disorder, and chemical dependence, as well as alcohol abuse.  

Although the veteran has not worked in a number of years, it 
is unclear whether he had applied for Social Security 
Administration (SSA) disability benefits.  This should be 
clarified and, if he has, any available records should be 
obtained and associated with the claim file. 

The veteran's May 2003 claim, his March 2003 VA Form 21-4138 
Statement in Support of Claim, and his testimony in August 
2006 indicate that he believes he underwent three (3) 
stressful events during military service.  After considering 
additional records submitted after the hearing (including 
information from the InterNet, e.g., 
http://www.fuji.usmc.mil/about/fire.html), it appears that 
the first (if not chronologically the first) was in October 
1979 when Typhoon Tip caused kerosene lamps at a U.S. 
military base near Mt. Fujiama to overturn resulting in a 
devastating fire that kill and wounded numerous marines.  The 
veteran states that he was present and witnessed these 
events.  The second (2) event was his witnessing a tank 
overturn causing the death of a solider.  The third (3) was 
when a truck he was driving was loaded on a transport ship 
and his truck broke free and slid about on the deck of the 
ship. At the hearing the veteran testified that while 
stationed near Mt. Fujiama he was with the 1st Combat 
Engineers, 1st Battalion.  

Included in the additional records submitted after the 
hearing is an August 2006 statement from the veteran's mother 
indicating that further efforts were being made to obtain 
records from a physician that the veteran had seen in 
Indianapolis.  It is unclear whether she is referring to 
records from Dr. Velisetty which are already on file or 
additional records from that physician which are not on file, 
or possible some other physician.  So, the veteran should be 
contacted and asked to clarify whether there are any relevant 
private or VA records not yet associated with the claim file 
and, if there are, the RO should take the appropriate steps 
to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to 
comply with the recent holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) by reviewing the information and the 
evidence presented with the claim and to provide 
the claimant with notice of what information and 
evidence not previously provided, if any, will 
assist in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the application.  This 
includes notice that a disability rating and an 
effective date for the award of benefits will be 
assigned if service connection is awarded.   

2.  The RO should obtain the veteran's original 
service personnel and SMRs.  If obtained, these 
should be associated with the claim file.  

Document all steps taken to locate and obtain 
this additional evidence until assured these 
records either do not exist or that further 
efforts to obtain them would be futile.  

3.  The veteran should be requested to clarify 
whether he has ever applied for SSA disability 
benefits.  If he responds in the positive, 
contact SSA and obtain a copy of the decision 
concerning the veteran's claim for disability 
benefits with that agency, including any medical 
records used to make the decision, copies of any 
hearing transcripts, etc.  If the RO learns that 
the records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record. 

4.  Ask the veteran to clarify whether all 
relevant private or VA clinical records are now 
on file.  

According to the veteran's response, the RO 
should obtain all outstanding relevant VA 
clinical records not already on file.  These 
should be associated with the other evidence in 
his claims file.  

With respect to any private records that are not 
on file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.   
 
Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2006).   

This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

5.  Prepare a letter asking JSRRC to provide any 
available information that might corroborate the 
three undocumented events during service which 
the veteran's alleges were stressors.   

Specific attention is drawn to pages 2 through 6 
of the transcript of the August 2006 travel Board 
hearing with respect to alleged in-service 
stressors.   
 
Send JSRRC copies of any personnel records 
obtained showing service dates, duties, and units 
of assignment, etc.  Specifically ask JSRRC or, 
if necessary, the National Personnel Records 
Center (NPRC) for any incident or casualty 
reports or police reports or other records which 
might document the incidents.  

6.  The RO should then prepare a written list of 
verified stressors, if any, to be inserted in the 
claims file.

7.  Then the RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to undergo a VA psychiatric examination to obtain 
a medical opinion concerning the nature, 
etiology, and probable time of onset of each 
psychiatric disorder, other than a personality 
disorder, which he currently has.  The summary of 
verified stressors, if any, should be directed to 
the attention of the VA examiner.  The VA 
examiner should indicate whether it is at least 
as likely as not that any psychiatric disorder 
currently present is etiologically related to the 
veteran's military service.  

Specific attention should be paid to 
distinguishing between any signs and symptoms of 
a personality disorder or any other developmental 
disorder from those of any currently present 
acquired psychiatric disorder that may exist.  A 
medical opinion also is needed to either confirm 
or rule out a diagnosis of PTSD.  If the veteran 
has PTSD, the VA examiner must indicate whether 
it is due to a verified stressor in service.  If 
so, specify the stressor.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for this 
diagnosis.  

Send the claim folder (C-file) to the examiner 
for a review of the veteran's pertinent medical 
history, to facilitate making these important 
determinations.  The rationale for all opinions 
expressed should be discussed.  The examination 
report must confirm that the claims folder was 
reviewed.  

8.  Thereafter, the RO should readjudicate the 
claim, to include the issue of entitlement to 
service connection for PTSD.  

If the benefit remain denied, the RO should send 
the veteran and his representative a Supplemental 
Statement of the Case (SSOC) and they should be 
given the appropriate amount of time within which 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

